DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendment to the specification filed 25 June 2021 is herein accepted.

Status of Amendment
The amendment filed on 25 June 2021 fails to place the application in condition for allowance. 
Claims 1-8 are currently pending.
Claims 1-7 are under examination.
Claim 8 is currently withdrawn.


Status of Rejections
The rejection of claims 1-7 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s Amendment filed 25 June 2021.
The rejection of claims 1-7 under 35 U.S.C. 112 are herein withdrawn due to Applicant’s Amendment filed 25 June 2021.
New rejections are provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0121873 A1) in view of Geiermann et al (US 5,164,059) and Savage (US 2,393,816).
As to claims 1, 2, and 5-7,  Kimura discloses method for producing a metal porous body, comprising the steps of: 
	performing electrical conduction treatment on a surface of a skeleton of a sheet-like resin porous body having the skeleton with a three-dimensional network structure, to obtain a conductive resin porous body having a conductive layer (Fig. 1 #s 101/102 Fig. 2 #1 “three dimensional network structure” #2 “conductive layer [0029], [0033]-[0036]) ; 
	performing electroplating treatment on a surface of a skeleton of the conductive resin porous body to obtain a plated resin porous body having a metal plating layer (Fig. 1 # 103 Fig. 2a #3 [0037]-[0040]); and 
	performing treatment of removing at least the resin porous body from the plated resin porous body to obtain a metal porous body (Fig. 1 # 104 and 2a (d) [0042]).
	Kimura discloses using a rotating electrode roller (#26 [0041]) but fails to explicitly disclose wherein power is supplied to a rotation shaft of a rotating electrode roller while a porous contact surface of a power supply brush is brought into sliding contact with the rotation shaft with a lubricant, not containing conductive metal powder, interposed therebetween.
	Geiermann discloses supplying power to a rotation shaft of a rotating electrode roller while a contact surface of a power supply brush (#86/82  col 7 lines 14-22) is brought into sliding contact with the rotation shaft (Fig. 3 in contact with roller section 33). Massey further discloses heat generated by the power supply brush is dissipated to the outside by a heat dissipation member connected to the power supply brush (as required by instant claim 2 col. 8 lines 20-30, connections 82 to 86), the power supply brush is disposed at each of the rotation shafts provided at both axial end portions of the electrode roller, and power is supplied to each rotation shaft while the contact surface of the corresponding power supply brush is brought into 
	Savage discloses using a porous contact surface for an electrical contact elements, such as commutators or slip rings (col. 1 lines 40-45) with a lubricant (col. 1 lines 6-10) which the porosity enables the lubricant to be provided at the contact surface (col. 1 lines 43-46).
	Savage is of analogous art in providing electrical connections using contact brushes.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the lubrication and power supply brushes of Geiermann in the apparatus of Kimura because it provides an improved current collector to allow the transfer of high amperage current to provide an improved performance (Geiermann col. 2 lines 46-60) and improved lubrication and cooling for maintenance free operation (Geiermann col. Lines 4-23). Further, it would have been obvious to provide a porous contact surface as taught by Savage in .


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, as modified by Geiermann and Savage, in further view of Adams (US No 340,537) OR Myers (US 2,153,049).
As to claims 3 and 4, Kimura, as modified by Geiermann and Savage, fails to explicitly disclose wherein, in the electroplating treatment, abrasion powder generated on the contact surface of the power supply brush is guided and discharged to the outside by a groove formed on the contact surface and wherein the groove is formed so as to extend in a direction crossing a direction tangent to the rotation shaft of the electrode roller.
	Adams discloses an electrical commutator with a power supply brush (p. 1 line 7) which has a groove (“segments” p. 1 lines 40-52) which allows for anti-friction qualities, and allow the passage of an particle formation (pg. 1 lines 47-50). Myers discloses a brush for electrical machinery (title) with diagonal grooves (123) which assist in freeing itself of foreign particles which pass under the brush (pg. 1 lines 20-32).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used diagonal grooves on the contact surface of the brush as taught by Adams OR Myers in the method of Kimura, as modified by Geiermann and Savage, because it allows for generated particles to be removed from the contact surface and provide anti-friction between the brush and the rotating surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, Applicant argues the prior art is deficient in disclosing a porous contact surface, which is addressed herein via Savage.
Note, the priority claim has been acknowledged herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795